2012 Addendum to Employment Agreement

 

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this "Addendum") is made this 30th day of
June, 2012 between Shengtai Pharmaceuticals, Inc., (the “Company”) and Qingtai
Liu (“Employee”)

 

WHEREAS, the Employee and the Company entered into an Employment Agreement on
July 8, 2009 (“Employment Agreement”);

 

WHEREAS, the Company was in need of cash flow for its operations and development
and the Employee agreed to reduce his salary under Section 4 of the Employment
Agreement from $120,000 to $19,004;

 

WHEREAS, the parties hereto desire to set out the understanding reached between
them in a written agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

1.The annual salary of the Employee in fiscal year 2012 shall be $19,004.    

2.Except as otherwise specifically stated herein, the terms of the Employment
Agreement (including the exhibits thereto) shall remain in full force and
effect.

 

 

-- Signature page follows --



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

EMPLOYEE:

 

 

 

/s/ Qingtai Liu_______________________

Qingtai Liu

 

 

SHENGTAI PHARMACEUITICAL, INC.

 

 

By:

_ /s/ Qingtai Liu_______________________

Qingtai Liu

Chief Executive Officer

 

 



 

